ON APPLICATION FOR WRIT OF ERROR
PER CURIAM.
The court of civil appeals correctly reversed and remanded this cause for new trial. 552 S.W.2d 497. Our action should not be interpreted, however, as approving the opinion of the court of civil appeals on motion for rehearing in which it stated that neither the covenant not to execute nor stipulations concerning it were binding on the minor, Johnny Howie. These issues were not urged upon the court by any party and cannot support its judgment. State Farm Mutual Automobile Insurance Co. v. Cowley, 468 S.W.2d 353 (Tex.1971); Tex.R. Civ.P. 418. The application for writ of error is refused, no reversible error.